Citation Nr: 1728069	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disabilities, and if so, whether the claim can be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for nephropathy.

4.  Entitlement to service connection for stroke.  

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

7.  Entitlement to a compensable evaluation prior to January 27, 2012, and in excess of 10 percent thereafter for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran has requested that the case be advanced on the Board's docket due to his declining health.  Sufficient cause has been shown, and thus the motion to advance the appeal on the Board's docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and nephropathy; entitlement to service connection for bilateral knee disability on the merits, and stroke; and entitlement to an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision, the Veteran withdrew his appeal with respect to the issues of entitlement to increased ratings for PTSD and tinnitus.

2.  A claim for service connection for osteoarthritis bilateral knees (claimed as joint pain) was denied by rating decisions dated in February 2006 and March 2006 that were not appealed.  

3.  Evidence received subsequent to the February 2006 and March 2006 rating decisions is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The February 2006 and March 2006 rating decisions which denied a claim for service connection for osteoarthritis bilateral knees (claimed as joint pain) are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 30.1103 (2005).

2.  New and material evidence has been received since the February 2006 and March 2006 rating decisions, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (c).

In December 2009, the Veteran perfected an appeal as to the issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to an evaluation in excess of 10 percent for tinnitus.  During the March 2017 hearing, the Veteran indicated on the record that he wished to withdraw his appeal regarding those issues.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to an evaluation in excess of 10 percent for tinnitus; and the issues are dismissed.

Reopened Claim

In decisions dated in February 2006 and March 2006, the RO denied the Veteran's claim for service connection for osteoarthritis bilateral knees (claimed as joint pain).  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 30.1103 (2005).  Thus, the February 2006 and March 2006 decisions are final.  

The Veteran's application to reopen his claim of service connection for joint pain in both knees was received in September 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for osteoarthritis bilateral knees (claimed as joint pain).  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The February 2006 and March 2006 rating decisions denied service connection for osteoarthritis of the knees as there was no medical evidence showing that such disorder was incurred in or aggravated by military service or that it manifested to a compensable degree within one year of the Veteran's separation from service.  

Based on the grounds stated for the denial of service connection for a bilateral knee disability in 2006, new and material evidence would consist of evidence of a knee injury or disorder in service, evidence linking his current knee disorder to his active duty service, or evidence of arthritis of the knees within a year after separation from service.  

In this regard, additional evidence received since the 2006 rating decisions includes a March 2017 letter from Dr. Pheng noting that the Veteran has a diagnosis of severe bilateral knee osteoarthritis that could have been precipitated during his service in Vietnam.  Dr. Pheng noted that during this time, the Veteran was required to carry a heavy M-60 machine gun in additional to ammunition, water, and the rest of his gear while patrolling and walking for several miles.  Dr. Pheng opined that because the Veteran had to carry such a heavy load over the course of his tour of duty, he felt that it may have contributed to his current condition.  Dr. Pheng also noted that the Veteran reported falling off an armored personnel carrier which also could have contributed to his symptoms.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Board finds that Dr. Pheng's March 2017 letter is neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether the Veteran's current chronic knee disability had its onset in service.  

Accordingly, the Board finds that the evidence received subsequent to February 2006 and March 2006 rating decisions is new and material and serves to reopen the claim.  


ORDER

The appeal for the issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee disability is reopened; to this extent only the appeal is granted.


REMAND

With respect to the issue of entitlement to bilateral knee disabilities, the Veteran testified in March 2017 that during service, he was hospitalized in Saigon for at least a week.  The Board notes that inpatient clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records.  As such, VA must attempt to obtain these records from the NPRC, and any other appropriate records repositories.

In addition, although the record includes a favorable opinion by Dr. Pheng, the opinion is speculative, as it merely indicates that a nexus between the Veteran's current knee osteoarthritis and his active duty service is possible, not probable.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Thus, Dr. Pheng's opinion that the Veteran's bilateral knee osteoarthritis "could" have been precipitated during his service in Vietnam is not sufficient to establish service connection.  It is, however, sufficient to trigger a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran should be scheduled for a VA examination to determine the etiology of his current bilateral knee disorders.  

With respect to the issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and nephropathy as well as entitlement to service connection for stroke, the Veteran has identified private treatment records which have not been requested.  The Veteran testified in March 2017 that he has been receiving treatment at Kaiser since the 1980s.  A Disability Report Field Office report notes that the Veteran's first outpatient visit was in 1978.    

In October 2005 and January 2006, the RO requested treatment records beginning in 1973.  In February 2006, VA received private treatment records from Kaiser Permanente from "January 1, 2003 to present."  Subsequently, pursuant to VA's requests, Kaiser Permanente has submitted medical records dating from 2006 to 2011.

If, after making reasonable efforts to obtain adequately identified records, VA is unable to secure same, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify claimant that he/she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) (emphasis added).  This was not done with respect to records dated prior to January 1, 2003.  As such, an additional attempt should be made to obtain records prior to January 2003; and an attempt should be made to obtain records since May 2011.  

With respect to right ear hearing loss, the Veteran contends that the symptoms associated with his service-connected disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in March 2017 to the effect that he had been having increased problems with his right ear hearing loss.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in March 2012.  

Thus, the Veteran should be provided an opportunity to report for current VA examination to ascertain the current severity of his service-connected right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees, hypertension, nephropathy, stroke, and right ear hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include a prefilled form for Kaiser Permanente for the period from 1973 through 2002 and from June 2011 to the present.  An attempt should then be made to obtain these records and associate them with the file.  

Attempts to procure outstanding treatment records should be documented in the file.  If records cannot be obtained, the Veteran is to be provided the requisite notice of such unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  All appropriate records repositories should be contacted and requested to provide clinical hospitalization records from military hospitals located in Saigon, Vietnam between September 5, 1969 and September 4, 1970.  Separately stored clinical hospitalization records must be specifically requested from the NPRC.

Attempts to procure clinical hospitalization records should be documented in the file.  If records cannot be obtained, the Veteran is to be provided the requisite notice of such unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above development has been accomplished, the Veteran should be afforded a VA orthopedic type examination and a VA audiology examination.

(i)  The orthopedic examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic knee disorders and for each provide an opinion as to whether it is at least as likely as not that such knee disorder (a) had its onset in service, (b) is otherwise related to the Veteran's active duty service, (c) was caused by or aggravated beyond its normal progression by a service-connected disability.  

The examiner must take into account the argument raised at the March 2017 hearing that the Veteran's increased weight caused by inactivity as the result of service-connected disorders contributed to the Veteran's knee problems.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

(ii)  The audiologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Audiometric testing should be conducted in accordance with applicable procedures.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


